Exhibit 10.3

 

 

 

NISSAN-INFINITI LT,

as Titling Trust,

NILT TRUST,

as Grantor and UTI Beneficiary,

and

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer,

 

 

2020-B SUBI

SERVICING SUPPLEMENT

Dated as of September 29, 2020

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE SEVEN     DEFINITIONS      1  

Section 7.01

   Definitions      1  

Section 7.02

   Interpretative Provisions      2   ARTICLE EIGHT     SERVICING OF THE 2020-B
LEASES AND 2020-B VEHICLES      2  

Section 8.01

   Identification of 2020-B Leases and 2020-B Vehicles; Securitization Value   
  2  

Section 8.02

   Reallocation and Repurchase of 2020-B Leases and 2020-B Vehicles; Purchase of
Matured Vehicles; Lease Pull-Forwards      2  

Section 8.03

   Collections and Payment Date Advance Reimbursement      4  

Section 8.04

   Net Deposits      6  

Section 8.05

   Servicing Compensation      6  

Section 8.06

   Advances      6  

Section 8.07

   Third Party Claims      7  

Section 8.08

   Contingent and Excess Liability Insurance Policy      7  

Section 8.09

   Reporting by the Servicer; Delivery of Certain Documentation      7  

Section 8.10

   Accountants’ Attestation      8  

Section 8.11

   Servicer’s Assessment Report; Annual Servicer’s Compliance Statement;
Officer’s Certificate; Administrative Agent Compensation      8  

Section 8.12

   Servicer Defaults; Termination of Servicer      9  

Section 8.13

   Servicer Representations and Warranties      12  

Section 8.14

   Compliance with Regulation AB      12  

Section 8.15

   Possession of Lease Documents      12  

Section 8.16

   Option to Purchase the 2020-B SUBI Certificate      12   ARTICLE NINE
    MISCELLANEOUS      12  

Section 9.01

   Termination of Servicing Supplement      12  

Section 9.02

   Governing Law      12  

Section 9.03

   Amendment      12  

Section 9.04

   Relationship of this 2020-B Servicing Supplement to Other Trust Documents   
  14  

Section 9.05

   Binding Effect      14  

Section 9.06

   Table of Contents and Headings      14  

Section 9.07

   Counterparts and Electronic Signature      14  

Section 9.08

   Further Assurances      14  

Section 9.09

   Third-Party Beneficiaries      14  

Section 9.10

   No Waiver; Cumulative Remedies      14  

Section 9.11

   No Petition      15  

Section 9.12

   No Recourse      15  

Section 9.13

   Notices      15  

Section 9.14

   Compliance with EU Securitization Rules      16  

 

i

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   EXHIBIT   

Exhibit A – Form of Payment Date Certificate

     A-1  

Exhibit B – Form of Annual ERISA Certification

     B-1   SCHEDULE    Schedule A – Regulation AB Representations, Warranties
and Covenants   

 

 

ii

 



--------------------------------------------------------------------------------

2020-B SUBI SERVICING SUPPLEMENT

This 2020-B SUBI Servicing Supplement, dated as of September 29, 2020 (this
“2020-B Servicing Supplement”), is among Nissan-Infiniti LT, a Delaware
statutory trust (the “Titling Trust”), NILT Trust, a Delaware statutory trust,
as grantor and initial beneficiary of the Titling Trust (in such capacities, the
“Grantor” and the “UTI Beneficiary,” respectively), and Nissan Motor Acceptance
Corporation, a California corporation (“NMAC”), as servicer (the “Servicer”).

RECITALS

A.    The Grantor and the UTI Beneficiary, the Servicer, NILT, Inc., as trustee
of the Titling Trust (the “Titling Trustee”), Wilmington Trust Company, a
Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), and U.S. Bank National Association (“U.S. Bank”), as trust agent (the
“Trust Agent”), have entered into the Amended and Restated Trust and Servicing
Agreement, dated as of August 26, 1998 (the “Titling Trust Agreement”), pursuant
to which the Titling Trust was created to, among other things, take assignments
and conveyances of and hold in trust various assets (the “Trust Assets”);

B.    The parties hereto have entered into the Servicing Agreement, dated as of
March 1, 1999 as amended by the First Amendment to the Servicing Agreement,
dated as of January 3, 2001, and the Second Amendment to the Servicing
Agreement, dated as of January 27, 2020 (the “Basic Servicing Agreement” and, as
supplemented hereby, the “Servicing Agreement”), which provides for certain
servicing obligations with respect to the Trust Assets; and

C.    The parties acknowledge that in connection with the execution of the
2020-B SUBI Supplement to the Titling Trust Agreement, dated as of September 29,
2020 (the “2020-B SUBI Supplement”, and together with the Titling Trust
Agreement, the “SUBI Trust Agreement”), pursuant to which a special unit of
beneficial interest in the Titling Trust (the “2020-B SUBI”) will be created, it
is necessary and desirable to enter into a supplemental agreement to the Basic
Servicing Agreement providing for specific servicing obligations in connection
with the Trust Assets allocated to the 2020-B SUBI.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE SEVEN

DEFINITIONS

Section 7.01    Definitions. Capitalized terms used herein that are not
otherwise defined shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of September 29, 2020, by and among Nissan
Auto Lease Trust 2020-B as issuer (the “Issuing Entity”), NILT Trust, as
Grantor, UTI Beneficiary and Transferor, the Titling Trust, NMAC, in its
individual capacity, as Servicer and as administrative agent (in such capacity,
the “Administrative Agent”), Nissan Auto Leasing LLC II, a Delaware limited
liability company

 

(NALT 2020-B SUBI Servicing Supplement)

 



--------------------------------------------------------------------------------

(“NALL II”), the Titling Trustee, the Delaware Trustee, Wilmington Trust,
National Association, as owner trustee (in such capacity, the “Owner Trustee”),
U.S. Bank, as Trust Agent, and U.S. Bank National Association, as indenture
trustee (in such capacity, the “Indenture Trustee”).

Section 7.02    Interpretative Provisions. For all purposes of this 2020-B
Servicing Supplement, except as otherwise expressly provided or unless the
context otherwise requires, (i) terms used herein include, as appropriate, all
genders and the plural as well as the singular, (ii) references to words such as
“herein,” “hereof” and the like shall refer to this 2020-B Servicing Supplement
as a whole and not to any particular part, Article or Section within this 2020-B
Servicing Supplement, (iii) references to an Article or Section such as “Article
Eight” or “Section 8.01” shall refer to the applicable Article or Section of
this 2020-B Servicing Supplement, (iv) the term “include” and all variations
thereof shall mean “include without limitation,” (v) the term “or” shall include
“and/or,” (vi) the term “proceeds” shall have the meaning ascribed to such term
in the UCC, (vii) references to Persons include their permitted successors and
assigns, (viii) references to agreements and other contractual instruments
include all subsequent amendments, amendments and restatements and supplements
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this 2020-B Servicing Supplement, except that
references to the SUBI Trust Agreement include only such items as related to the
2020-B SUBI and the Titling Trust, (ix) references to laws include their
amendments and supplements, the rules and regulations thereunder and any
successors thereto, (x) references to this 2020-B Servicing Supplement include
all Exhibits hereto, (xi) the phrase “Titling Trustee on behalf of the Trust,”
or words of similar import, shall, to the extent required to effectuate the
appointment of any Co-Trustee pursuant to the Titling Trust Agreement, be deemed
to refer to the Trustee (or such Co-Trustee) on behalf of the Titling Trust, and
(xii) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” shall mean “to but excluding.”

ARTICLE EIGHT

SERVICING OF THE 2020-B LEASES AND 2020-B VEHICLES

Section 8.01    Identification of 2020-B Leases and 2020-B Vehicles;
Securitization Value. The Servicer hereby identifies as 2020-B SUBI Assets the
Leased Vehicles and the Leases relating to such Leased Vehicles more
particularly described in the Schedule of 2020-B Leases and 2020-B Vehicles
(respectively, the “2020-B Vehicles” and the “2020-B Leases”). The Servicer
shall calculate the Securitization Value for each 2020-B Lease as of the Cutoff
Date.

Section 8.02    Reallocation and Repurchase of 2020-B Leases and 2020-B
Vehicles; Purchase of Matured Vehicles; Lease Pull-Forwards.

(a)    (i) If the Servicer grants a lease term extension with respect to any
2020-B Lease that extends the lease term beyond the Note Final Scheduled Payment
Date for the Class A-4 Notes (other than any lease term extension that is in
accordance with the Servicer’s Customary Servicing Practices made after a
default, breach, delinquency or event permitting acceleration under the terms of
the related 2020-B Lease shall have occurred or, in the judgment of the
Servicer, is imminent), the Servicer shall, on or before the last day of the
second

 

2

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

Collection Period following the Collection Period in which such extension was
granted, (A) deposit or cause to be deposited into the 2020-B SUBI Collection
Account an amount equal to the Repurchase Payment and (B) direct the Titling
Trustee to either reallocate such 2020-B Lease and the related 2020-B Vehicle
from the 2020-B SUBI to the UTI or an Other SUBI or cause such 2020-B Lease and
2020-B Vehicle to be conveyed to the Servicer; and (ii) if a Lessee changes the
domicile of or title to a 2020-B Vehicle and such change would result in the
Titling Trust doing business in a Restricted Jurisdiction, the Servicer, on or
before the last day of the second Collection Period following the Collection
Period in which such change in domicile or title occurred, (A) shall deposit or
cause to be deposited into the 2020-B SUBI Collection Account an amount equal to
the Repurchase Payment, and (B) shall direct the Titling Trustee to either
reallocate such 2020-B Lease and the related 2020-B Vehicle from the 2020-B SUBI
to an Other SUBI or the UTI or cause such 2020-B Lease and 2020-B Vehicle to be
conveyed to the Servicer.

(b)    The Servicer hereby represents and warrants that each 2020-B Lease is an
2020-B Eligible Lease. Upon discovery by the Servicer, the Titling Trustee, the
Owner Trustee or the Depositor or upon actual knowledge by a Responsible Officer
of the Indenture Trustee of a breach of any representation or warranty in this
Section 8.02(b) that materially adversely affects the interest of the
Securityholders in the related 2020-B Lease or 2020-B Vehicle, the entity
discovering such breach shall give prompt written notice to the other parties to
this Agreement and to the Indenture Trustee. Any such breach will be deemed not
to have a material and adverse effect if such breach does not affect the ability
of the Issuing Entity to receive and retain timely payments in full on such
2020-B Lease or receive and retain the proceeds of such 2020-B Leased Vehicle.
If the Servicer does not cure any such breach that materially adversely affects
the interest of the Securityholders in the related 2020-B Lease or 2020-B
Vehicle in all material respects prior to the end of the Collection Period which
includes the 60th day (or, if the Servicer elects, the end of the first
Collection Period following discovery) after the date that the Servicer
discovers such breach (whether pursuant to such notice or otherwise), then the
Servicer shall (i) deposit (or cause to be deposited) into the 2020-B SUBI
Collection Account an amount equal to the Repurchase Payment on or prior to the
Deposit Date following the end of such Collection Period, and (ii) direct the
Titling Trustee to either reallocate such 2020-B Lease and the related 2020-B
Vehicle from the 2020-B SUBI to an Other SUBI or the UTI or cause such 2020-B
Lease and 2020-B Vehicle to be conveyed to the Servicer on the Deposit Date.

(c)    The Servicer hereby makes to the other parties hereto and the parties to
the SUBI Trust Agreement the representations and warranties contained in
Section 2.06(a) of the Basic Servicing Agreement as to each 2020-B Lease and
2020-B Vehicle as of the Vehicle Representation Date. The Servicer also hereby
represents and warrants that it used no adverse selection procedures in
selecting any of the 2020-B Leases or any of the 2020-B Vehicles for allocation
to the 2020-B SUBI.

(d)    [Reserved.]

(e)    In connection with the purchase by the Servicer of a Matured Vehicle
relating to a 2020-B Lease pursuant to Section 2.06(f) of the Basic Servicing
Agreement, if (i) no Sales Proceeds Advance has been made, the purchase price of
such Matured Vehicle will equal the Securitization Value of such 2020-B Lease as
of the date of expiration and (ii) a Sales

 

3

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

Proceeds Advance has been made, (A) the purchase price will equal the amount of
the Sales Proceeds Advance, (B) no additional amounts need be remitted by the
Servicer, and (C) the Servicer shall be deemed to have been reimbursed for such
Sales Proceeds Advance.

(f)    If any 2020-B Lease and the related 2020-B Vehicle are reallocated to the
UTI, until such time thereafter, if ever, as such Lease and Leased Vehicle are
allocated to an Other SUBI, the Servicer shall indemnify, defend and hold
harmless the Depositor, the Issuing Entity and the Titling Trust from and
against any and all loss or liability with respect to or resulting from such
2020-B Lease or 2020-B Vehicle (including the reasonable fees and expenses of
counsel) except the Servicer shall not be liable for or required to indemnify
the Depositor, the Issuing Entity and the Titling Trust from and against any and
all special, indirect, consequential or punitive losses or liabilities.

(g)    If the Servicer permits a Lease Pull-Forward, all Pull-Forward Payments
due and payable by the Lessee under the Lease will be paid and deposited in the
SUBI Collection Account within the time period required for the Servicer to
deposit collections into the SUBI Collection Account; provided that, if the
Servicer waives the Pull-Forward Payment (or any portion thereof) payable by the
Lessee during any Collection Period, the Servicer will be required to deposit
the waived amount of the Pull-Forward Payment into the SUBI Collection Account
by the next Deposit Date related to such Collection Period.

Section 8.03    Collections and Payment Date Advance Reimbursement.

(a)    The Servicer shall, with respect to SUBI Collections and amounts in
respect of the 2020-B SUBI Certificate, from time to time, determine the
respective amounts and recipients and:

(i)    during each Collection Period, in addition to the deposits required by
Section 2.07 of the Basic Servicing Agreement, deposit into the 2020-B SUBI
Collection Account all Repurchase Payments pursuant to Section 8.02(a) and
Section 8.02(b);

(ii)    on, or prior to each Deposit Date, deposit into the 2020-B SUBI
Collection Account all Advances, any Residual Value Surplus from the sale of a
Matured Vehicle for which the Servicer made a Sales Proceeds Advance and any Net
Auction Proceeds from the disposition of a Matured Vehicle at auction for which
the Servicer was reimbursed during the related Collection Period pursuant to
Section 8.06; and

(iii)    on each Payment Date, pursuant to the related Payment Date Certificate,
allocate Available Funds on deposit in the 2020-B SUBI Collection Account with
respect to the related Collection Period and instruct the Indenture Trustee to
make, no later than 11:00 a.m., New York City time, or such other time as may be
agreed to by the applicable parties, the following deposits and distributions in
the following amounts and order of priority:

(A)    to the Servicer the sum of outstanding (1) Sales Proceeds Advances (x) in
respect of 2020-B Vehicles that were sold during the related Collection Period
(other than a sale to the Servicer pursuant to Section 8.02(e)(ii)), and
(y) that have been outstanding as of the end of that Collection

 

4

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

Period for at least 90 days and (2) Monthly Payment Advances as to which the
related Lessee has made all or a portion of the advanced Monthly Payment or that
have been outstanding as of the end of the Collection Period for at least 90
days (collectively, the “Payment Date Advance Reimbursement”);

(B)    to or on behalf of the Servicer, the Servicing Fee in respect of the
related Collection Period, together with any unpaid Servicing Fees in respect of
one or more prior Collection Periods; and

(C)    to the Note Distribution Account, the Reserve Account and Certificate
Distribution Account, as applicable, such distributions in the amounts and order
of priority as set forth in Sections 8.04(a), 8.04(b) and 10.01 of the
Indenture.

(b)    Notwithstanding Section 2.07 of the Basic Servicing Agreement, the
Servicer shall remit into the SUBI Collection Account the amounts provided for
in such Section received during a Collection Period, by (subject to
Section 8.03(c)) the close of business on the second Business Day after
identification.

(c)    Notwithstanding Sections 8.02(c) or 8.03(b) hereof, the Servicer shall be
permitted to retain the amounts provided for in such subsections received during
a Collection Period until the Business Day preceding the Payment Date on which
such amounts are required to be disbursed (or such other date as provided in the
Public ABS Transaction referred to below), for so long as no Servicer Default
has occurred and is continuing, and the following requirements are met
(collectively, the “Monthly Remittance Condition”):

(i)    (A) NMAC (or its successors pursuant to Section 5.03(b) of the Basic
Servicing Agreement) is the Servicer, and (B) NMAC’s short-term unsecured debt
obligations are rated at least “Prime-1” by Moody’s and “A-1” by S&P (in each
case, so long as Moody’s or S&P is a Rating Agency);

(ii)    the Servicer obtains a Servicer Letter of Credit or certain other
arrangements are made and the Rating Agency Condition is satisfied;

(iii)    the Servicer otherwise satisfies each Rating Agency’s requirements; or

(iv)    if the Outstanding Amount of the Notes is reduced to zero and 100% of
the outstanding Trust Certificates are owned by the Trust, the Depositor, the
Servicer (so long as NMAC or an Affiliate is the Servicer) and their respective
Affiliates.

Pending deposit into the 2020-B SUBI Collection Account, SUBI Collections may be
employed by the Servicer at its own risk and for its own benefit and shall not
be segregated from its own funds. Notwithstanding anything herein to the
contrary, if a subsequent Public ABS Transaction calls for changes in making
monthly deposits to the related collection account, then, if the Rating Agency
Condition is satisfied, the Servicer will no longer be bound by the Monthly
Remittance Condition hereunder, and will instead be subject to the conditions to
making monthly deposits as required by the subsequent Public ABS Transaction.

 

5

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

(d)    Notwithstanding Sections 2.07(a) and 2.11(a) of the Basic Servicing
Agreement, the Servicer shall use commercially reasonable efforts in accordance
with its Customary Servicing Practices to (i) collect all payments required
under each Lease and (ii) cause each Lessee to make all payments required under
its Lease, accompanied by an invoice, payment coupon or electronic funds
transfer notice bearing the lease number to which such payment relates.

Section 8.04    Net Deposits. Notwithstanding anything to the contrary contained
in this 2020-B Servicing Supplement, NMAC (as Servicer or in any other capacity)
shall be permitted to deposit into the 2020-B SUBI Collection Account only the
net amount distributable to the Issuing Entity, as holder of the 2020-B SUBI
Certificate on the related Deposit Date and may pay the Optional Purchase Price
pursuant to Section 9.03 of the Trust Agreement net of amounts to be distributed
to the Servicer or its Affiliates. The Servicer shall, however, account to the
Issuing Entity, the Titling Trustee, the Trust Agent, the Indenture Trustee (or
any successor to the duties of the Indenture Trustee), the Owner Trustee and the
Holders of the Securities as if all of the deposits and distributions described
herein were made individually.

Section 8.05    Servicing Compensation.

(a)    As compensation for the performance of its obligations under the
Servicing Agreement, the Servicer shall be entitled to receive the Servicing
Fee.

(b)    The Servicer shall also be entitled to additional servicing compensation
with respect to the 2020-B SUBI Assets in the form of (i) interest and earnings
on investment of funds in the 2020-B SUBI Trust Accounts, provided that any
losses and investment expenses shall be charged against the funds on deposit in
the applicable 2020-B SUBI Trust Account, and (ii) Administrative Charges to the
extent not required for the payment of insurance premiums, taxes, or similar
charges allocable to the 2020-B Leases; provided, however, that the Servicer may
in its sole discretion waive any Administrative Charges, in whole or in part, in
connection with any delinquent payments due on a Lease.

Section 8.06    Advances.

(a)    If during a Collection Period a Lessee makes a Lessee Partial Monthly
Payment, the Servicer shall make, by deposit into the 2020-B SUBI Collection
Account on the related Deposit Date, a Monthly Payment Advance, unless such
Advance is not required to be made pursuant to Section 8.06(c).

(b)    On each Deposit Date, the Servicer shall make, by deposit into the 2020-B
SUBI Collection Account, Sales Proceeds Advances, unless such Advance is not
required to be made pursuant to Section 8.06(c). After the Servicer has made a
Sales Proceeds Advance with respect to a Matured Vehicle, the Issuing Entity
shall have no claim against or interest in such Matured Vehicle or any Net
Auction Proceeds resulting from the sale or other disposition thereof, except
with respect to any related Residual Value Surplus. If the Servicer shall sell
or otherwise dispose of a Matured Vehicle after having made a Sales Proceeds
Advance, the Issuing Entity may retain all of such Sales Proceeds Advance, and
the Servicer shall retain the related Net Auction Proceeds up to the
Securitization Value of the related 2020-B Lease, and shall

 

6

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

deposit the Residual Value Surplus, if any, into the 2020-B SUBI Collection
Account. If the Net Auction Proceeds are less than the Securitization Value of
the related 2020-B Lease, the Servicer may deduct the difference from SUBI
Collections in respect of one or more future Collection Periods and retain such
amount as reimbursement for the outstanding portion of the related Sales
Proceeds Advance. If the Servicer has not sold a Matured Vehicle within six
calendar months after it has made a Sales Proceeds Advance, it shall be
reimbursed for such Sales Proceeds Advance from the 2020-B SUBI Collection
Account. Within six months of receiving such reimbursement, if the related
2020-B Vehicle has not been sold, the Servicer shall, if permitted by applicable
law, cause such 2020-B Vehicle to be sold at auction and shall remit the
proceeds (less Disposition Expenses and Liquidation Expenses) associated with
such auction sale to the 2020-B SUBI Collection Account.

(c)    Notwithstanding anything to the contrary in the Servicing Agreement, the
Servicer shall be required to make an Advance only to the extent that it
determines that such Advance will be recoverable from future payments on or in
respect of the related 2020-B Lease or 2020-B Vehicle.

Section 8.07    Third Party Claims. In addition to the requirements set forth in
Section 2.14 of the Basic Servicing Agreement, the Servicer shall immediately
notify the Depositor (in the event that NMAC is not acting as Servicer) and the
Indenture Trustee (or any successor to the duties of the Indenture Trustee) upon
learning of a claim or Lien of whatever kind of a third party that would
materially and adversely affect the interests of the Depositor or the Issuing
Entity with respect to the 2020-B SUBI Assets.

Section 8.08    Contingent and Excess Liability Insurance Policy. So long as any
Securities are outstanding, the Servicer shall maintain and pay when due all
premiums with respect to, and the Servicer may not terminate or cause the
termination of, the Contingent and Excess Liability Insurance Policy unless
(i) a replacement Insurance Policy is obtained that provides coverage against
third party claims that may be raised against the Titling Trust, the Titling
Trustee on behalf of the Titling Trust or the Issuing Entity in an amount at
least equal to $1 million combined single limit per occurrence and excess
coverage of at least $15 million combined single limit each occurrence and in
the aggregate, without limit on the number of occurrences in any policy period
(which Insurance Policy may be a blanket Insurance Policy covering the Servicer
and one or more of its Affiliates) and (ii) each Rating Agency receives prior
written notice of such termination and any replacement insurance policy. The
obligations of the Servicer pursuant to this Section shall survive any
termination of the Servicer’s other obligations under the Servicing Agreement
until such time as claims can no longer be brought that would be covered by such
Insurance Policies, whether as a result of the expiration of relevant statutes
of limitations or otherwise. Notwithstanding the foregoing, the Servicer shall
only be required to maintain the Contingent and Excess Liability Insurance
Policy that is required to be maintained by the Servicer in the most recent
Public ABS Transaction; provided, that if no such Contingent and Excess
Liability Insurance Policy is required to be maintained in the most recent
Public ABS Transaction, then no such Contingent and Excess Liability Insurance
Policy shall be required hereunder.

Section 8.09    Reporting by the Servicer; Delivery of Certain Documentation. On
the tenth calendar day of each month (or, if the 10th day is not a Business Day,
the next succeeding

 

7

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

Business Day), the Servicer shall furnish to the Titling Trustee and the
Depositor a Payment Date Certificate, substantially in the form as set forth in
Exhibit A hereto for the immediately preceding Collection Period.

Section 8.10    Accountants’ Attestation. So long as the Depositor is filing the
attestation report with respect to the Issuing Entity under the Exchange Act, on
or before the last day of the third month after the end of each fiscal year of
the Servicer, beginning with June 30, 2021, the Servicer shall cause a firm of
independent certified public accountants to furnish an attestation report to the
Issuing Entity, Indenture Trustee and each Rating Agency as to the Servicer’s
Assessment Report of its compliance with the applicable servicing criteria set
forth under Item 1122 of Regulation AB during the Servicer’s preceding fiscal
year (or since the date of the issuance of the Notes in the case of the first
such statement), which shall be deemed furnished upon filing such report with
the Commission. The form of attestation report may be deleted or replaced by any
similar form using any standards that are now or in the future in use by
servicers of comparable assets or which otherwise comply with any note,
regulation, “no action” letter or similar guidelines promulgated by the
Commission.

Section 8.11    Servicer’s Assessment Report; Annual Servicer’s Compliance
Statement; Officer’s Certificate; Administrative Agent Compensation.

(a)    The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and each of the Rating Agencies, which shall be deemed to be delivered upon
filing such report with the Commission, on or before the last day of the third
month after the end of each fiscal year of the Servicer, beginning with June 30,
2021, a report assessing the Servicer’s compliance with the servicing criteria
set forth in the relevant SEC regulations for asset-backed securities
transactions, including Item 1122 of Regulation AB, as of and for the period
ending the end of each fiscal year of the Issuing Entity (the “Servicer’s
Assessment Report”) and such Servicer’s Assessment Report will identify any
material instance of noncompliance, so long as the Depositor is filing the
Servicer’s Assessment Report with respect to the Issuing Entity under the
Exchange Act. The form of Servicer’s Assessment Report may be deleted or
replaced by any similar form using any standards that are now or in the future
in use by servicers of comparable assets or which otherwise comply with any
rule, regulation, “no action” letter or similar guidelines promulgated by the
Commission.

(b)    The Servicer shall also deliver to the Owner Trustee, the Indenture
Trustee and each of the Rating Agencies, on or before the last day of the third
month after the end of each fiscal year of the Servicer, beginning with June 30,
2021, an Officer’s Certificate with respect to the prior fiscal year of the
Servicer (or with respect to the initial Officer’s Certificate, the period from
the date of the initial issuance of the Notes to March 31, 2021), stating that
(i) a review of the activities of the Servicer during the preceding 12-month (or
shorter) period and of its performance under this Agreement has been made under
such officer’s supervision and (ii) to the best of such officer’s knowledge,
based on such review, the Servicer has fulfilled all its obligations under this
Agreement throughout such twelve-month (or shorter) period in all material
respects, or, if there has been a failure to fulfill any such obligation,
specifying each such failure known to such officer and the nature and status
thereof. Copies of such statements, certificates and reports may be obtained by
the Noteholders or the Trust Certificateholder by a request in writing addressed
to the Indenture Trustee or the Owner Trustee.

 

8

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

(c)    On or before the last day of the third month after the end of each fiscal
year of the Servicer, beginning with June 30, 2021, for as long as NMAC
continues to act as the Servicer, the Servicer shall deliver an Officer’s
Certificate substantially in the form of Exhibit B with respect to the Employee
Benefit Plans to each Rating Agency, the Owner Trustee and the Indenture
Trustee.

(d)    The Servicer shall pay the Administrative Agent a monthly payment of
compensation in an amount to be agreed to between the Administrative Agent and
the Servicer pursuant to Section 1.04 of the Trust Administration Agreement.

Section 8.12    Servicer Defaults; Termination of Servicer.

(a)    Each of the following acts or occurrences constitutes a “Servicer
Default” under the Servicing Agreement with respect to the 2020-B SUBIs:

(i)    the Servicer fails to deliver, or cause to be delivered, any required
payment to the Indenture Trustee for distribution to the Noteholders or to the
Owner Trustee for distribution to the Trust Certificateholders, which failure
continues for five Business Days after discovery of such failure by an officer
of the Servicer or receipt by the Servicer of written notice thereof from the
Indenture Trustee, or Noteholders or Trust Certificateholders, as applicable,
evidencing at least a Majority Interest in the applicable Securities (which for
this purpose includes Trust Certificates held by the Issuing Entity, the
Depositor, the Servicer (so long as NMAC or an Affiliate is the Servicer) and
their respective Affiliates), voting together as a single class; provided,
however, that a failure under this clause (i) that continues unremedied for a
period of ten Business Days or less will not constitute a Servicer Default if
such failure was caused by a force majeure or other similar occurrence,

(ii)    the Servicer fails to duly observe or perform in any material respect
any of its covenants or agreements in the Servicing Agreement not otherwise
covered in this Section 8.12(a), which failure materially and adversely affects
the rights of a Holder of the 2020-B SUBI Certificate, the Noteholders or Trust
Certificateholders, as applicable, and which continues unremedied for 60 days
(or for such longer period not in excess of 90 days as may be reasonably
necessary to remedy such failure; provided that (A) such failure is capable of
remedy within 90 days or less and (B) a Majority Interest in the applicable
Securities consents to such longer cure period) after receipt by the Servicer of
written notice thereof from the Indenture Trustee or the related holders
evidencing at least a Majority Interest in the applicable Securities or such
default becomes known to the Servicer (it being understood that the making of a
Repurchase Payment and reallocation of a 2020-B Lease and the related 2020-B
Vehicle by the Servicer pursuant to Section 8.02(a) shall be the sole remedy
available with respect to a breach of Section 8.02(a)); provided, however, that
a failure under this clause (ii) that continues unremedied for a period of 150
days or less will not constitute a Servicer Default if such failure was caused
by a force majeure or other similar occurrence,

(iii)    any representation, warranty, or statement of the Servicer made in the
Servicing Agreement, any other Basic Document to which the Servicer is a party
or by

 

9

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

which it is bound or any certificate, report or other writing delivered pursuant
to the Servicing Agreement that proves to be incorrect in any material respect
when made, which failure materially and adversely affects the rights of a Holder
of the 2020-B SUBI Certificate or the holders of the Notes, or the Trust
Certificateholders, continues unremedied for 60 days (or for such longer period
not in excess of 90 days as may be reasonably necessary to remedy such failure;
provided that (A) such failure is capable of remedy within 90 days or less and
(B) a Majority Interest in the applicable Securities consents to such longer
cure period) after receipt by the Servicer of written notice thereof from the
Titling Trustee or the related holders evidencing a Majority Interest in the
applicable Securities, or such default becomes known to the Servicer (it being
understood that the making of a Repurchase Payment and reallocation of the a
2020-B Lease and the related 2020-B Vehicle by the Servicer pursuant to
Section 8.02(b) shall be the sole remedy available with respect to a breach of
the representations and warranties of the Servicer in Section 8.02(b) with
respect to such 2020-B Lease); provided, however, that a failure under this
clause (iii) that continues unremedied for a period of 150 days or less will not
constitute a Servicer Default if such failure was caused by a force majeure or
other similar occurrence, or

(iv)    (A) the existence of any Proceeding in, or the entry of a decree or
order for relief by, a court or regulatory authority having jurisdiction over
the Servicer in an involuntary case under the federal bankruptcy laws, as now or
hereafter in effect, (B) the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official with respect to the
Servicer or of any substantial part of its property or (C) the ordering of the
winding up or liquidation of the affairs of the Servicer, and in each case, the
continuance of any such Proceeding unstayed and in effect for a period of 90
consecutive days, or immediately upon entry of any decree or order; or

(v)    the Servicer (A) applies for or consents to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of all or a substantial part of its property, (B) fails to pay, or is
generally unable to pay, its debts as they become due, (C) makes a general
assignment for the benefit of creditors, (D) commences a voluntary case under
the federal bankruptcy laws (E) is adjudicated to be bankrupt or insolvent,
(F) files a petition seeking to take advantage of any other law providing for
the relief of debtors, or (G) takes any corporate action for the purpose of
effecting any of the foregoing, and in each case, the continuance of any such
event remains unstayed and in effect for a period of 90 consecutive days;

provided, however, that notwithstanding any other provision of the Servicing
Agreement, (i) for the purpose of determining what constitutes a Servicer
Default with respect to the 2020-B SUBI, the provisions contained in this
Section 8.12(a) shall replace in their entirety the provisions contained in
Section 4.01(a) of the Basic Servicing Agreement and (ii) any Servicer Default
with respect to the 2020-B SUBI shall not constitute a Servicer Default with
respect to any other Sub-Trust and any Servicer Default (as such term is defined
in the Basic Servicing Agreement) with respect to any other Sub-Trust shall
constitute a Servicer Default (as such term is defined in the Basic Servicing
Agreement) only with respect to such Sub-Trust and not with respect to the
2020-B SUBI.

 

10

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

(b)    Upon the occurrence of any Servicer Default, the Servicer, in addition to
complying with the notice requirements of Section 4.01(b) of the Basic Servicing
Agreement (except that references therein to Registered Pledgees shall mean each
Registered Pledgee of the 2020-B SUBI Certificate), shall provide to the
Indenture Trustee and the Owner Trustee prompt notice of any (i) Servicer
Default or (ii) event or condition that, with the giving of notice or the
passage of time, or both, would become a Servicer Default, accompanied in each
case by a description of the nature of the default and the Servicer’s efforts to
remedy the same.

(c)    In addition to the provisions of Section 4.01(c) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and is continuing with
respect to the 2020-B SUBI, the Titling Trustee, on behalf of the Titling Trust,
shall, at the direction of the Required Related Holders, by notice given to the
Servicer, the Administrative Agent (and the Administrative Agent will provide
each Rating Agency with notice thereof pursuant to Section 1.02(k) of the Trust
Administration Agreement), the Depositor and the holders of the Rated Securities
affected by that Servicer Default, and such notice will terminate the rights and
obligations of the Servicer under this 2020-B Servicing Supplement in accordance
with such Section. In the event that the Servicer is removed as servicer with
respect to servicing the 2020-B SUBI Assets, subject to the consent of the
Titling Trustee, the Required Related Holders shall appoint a successor
Servicer. The successor Servicer shall accept its appointment by a written
assumption in a form acceptable to the Titling Trustee. Such successor Servicer
shall be approved by the Titling Trustee, such approval not to be unreasonably
withheld. Notwithstanding the provisions of Section 4.01(e) of the Basic
Servicing Agreement, with respect to any Servicer Default related to the 2020-B
SUBI Assets, the Titling Trustee, acting on the direction of the Required
Related Holders, may waive any default of the Servicer in the performance of its
obligations under the Servicing Agreement and its consequences with respect to
the 2020-B SUBI and, upon any such waiver, such default shall cease to exist and
any Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of the Servicing Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereto. For purposes
of this Section, so long as the Lien of the Indenture is in place, the Required
Related Holders shall be deemed to be the Indenture Trustee (as Registered
Pledgee of the 2020-B SUBI Certificate), acting at the direction of the Required
Percentage of the Noteholders and thereafter, the Owner Trustee, acting at the
direction of the Required Percentage of the Trust Certificateholders (which for
this purpose shall include Trust Certificates owned by the Issuing Entity, the
Depositor, the Servicer (so long as NMAC or an Affiliate is the Servicer) and
any of their respective Affiliates) until the final distribution is made with
respect to the 2020-B SUBI Assets.

(d)    If the Servicer is removed with respect to servicing the 2020-B SUBI
Assets, the Servicer shall be entitled to reimbursement for any outstanding
Advances made pursuant to this 2020-B Servicing Supplement, to the extent of the
funds available therefor with respect to all Advances made by the Servicer.

(e)    Notwithstanding anything to the contrary set forth in this 2020-B
Servicing Supplement or in any Lease Document, if the Trust Agent is acting as
successor Servicer pursuant to this 2020-B Servicing Supplement, it shall have
no duty as Trust Agent, as Titling Trustee or as successor Servicer to
(i) monitor or determine whether a substitute benchmark should or could be
selected with respect to any 2020-B Lease, (ii) determine any substitute
benchmark with respect to any 2020-B Lease or (iii) exercise any right related
to the foregoing on behalf of the Issuing Entity, the Noteholders or any other
Person.

 

11

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

Section 8.13    Servicer Representations and Warranties. Effective as of the
date hereof, the Servicer hereby reaffirms the representations and warranties
set forth in Section 2.06(a) and Section 5.01 of the Basic Servicing Agreement,
except that references to “this Agreement” shall be deemed to refer to the
Servicing Agreement, as such term is defined herein.

Section 8.14    Compliance with Regulation AB. The Servicer agrees to perform
all duties and obligations applicable to or required of the Issuing Entity set
forth in Schedule A attached hereto and made a part hereof in all respects and
makes the representations and warranties therein applicable to it.

Section 8.15    Possession of Lease Documents. Notwithstanding anything to the
contrary in Section 2.03 of the Basic Servicing Agreement, the Servicer or its
designee may hold the Lease Documents at locations in the continental United
States. The Servicer will furnish to the Administrative Agent, as soon as
practicable after receiving a request therefor, a list of all locations where
Lease Documents are kept.

Section 8.16    Option to Purchase the 2020-B SUBI Certificate. The Servicer
shall be a third party beneficiary of its option to purchase, or cause to be
purchased, the 2020-B SUBI Certificate from the Issuing Entity in accordance
with Section 9.03 of the Trust Agreement.

ARTICLE NINE

MISCELLANEOUS

Section 9.01    Termination of Servicing Supplement. This 2020-B Servicing
Supplement shall terminate upon the earlier to occur of (i) the termination of
the 2020-B SUBI or (ii) with respect to the Servicer, but not as to the
applicable successor Servicer, the resignation or removal of the Servicer with
respect to the 2020-B SUBI in accordance with the terms of the Servicing
Agreement. Any such termination hereunder shall effect a termination only with
respect to the 2020-B SUBI Assets and not as to Trust Assets allocated to any
other Sub-Trust, and shall not effect a termination of the Basic Servicing
Agreement or any other supplement to the Basic Servicing Agreement.

Section 9.02    Governing Law. THIS 2020-B SERVICING SUPPLEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF
LAWS.

Section 9.03    Amendment.

(a)    Notwithstanding any provision of the Basic Servicing Agreement, the Basic
Servicing Agreement, as supplemented by this 2020-B Servicing Supplement, to the
extent that it relates solely to the 2020-B SUBI and the 2020-B SUBI Assets, may
be amended in accordance with this Section 9.03.

 

12

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

(b)    Any term or provision of this 2020-B Servicing Supplement may be amended
by the parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class or (B) such
amendment shall not materially and adversely affect the Noteholders, and
(ii) any amendment that materially and adversely affects the interests of the
Trust Certificateholder, Titling Trustee, the Delaware Trustee, the Indenture
Trustee or the Owner Trustee shall require the prior written consent of the
Persons whose interests are adversely affected; provided, further that an
opinion of counsel is delivered to the Titling Trustee to the effect that after
such amendment, for U.S. federal income tax purposes, the Titling Trust will not
be treated as an association (or a publicly traded partnership) taxable as a
corporation and Notes (other than Tax Retained Notes) will properly be
characterized as indebtedness that is secured by the assets of the Issuing
Entity. An amendment shall be deemed not to materially and adversely affect the
Noteholders if (i) the Rating Agency Condition is satisfied with respect to such
amendment, or (ii) the Servicer delivers an Officer’s Certificate to the
Indenture Trustee stating that such amendment shall not materially and adversely
affect the Noteholders. The consent of the Trust Certificateholder, the Delaware
Trustee or the Owner Trustee shall be deemed to have been given if the Servicer
does not receive a written objection from such Person within 10 Business Days
after a written request for such consent shall have been given. The Titling
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment that affects the Titling Trustee’s or the Indenture Trustee’s
own rights, duties, liabilities or immunities under this Agreement or otherwise.

(c)    Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such matter before giving effect to such
amendment.

(d)    It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(e)    Prior to the execution of any amendment to this 2020-B SUBI Servicing
Supplement, the Servicer shall provide each Rating Agency, the Trust
Certificateholder, the Depositor, the Owner Trustee and the Indenture Trustee
with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this 2020-B SUBI Servicing
Supplement, the Servicer shall furnish a copy of such amendment to each Rating
Agency, the Trust Certificateholder, Titling Trustee, the Delaware Trustee, the
Indenture Trustee and the Owner Trustee.

(f)    None of U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT,
Inc., nor the Indenture Trustee shall be under any obligation to ascertain
whether a Rating Agency Condition has been satisfied with respect to any
amendment. When the Rating Agency Condition is satisfied with respect to such
amendment, the Servicer shall deliver to a Responsible Officer of U.S. Bank,
NILT, Inc. and the Indenture Trustee an Officer’s Certificate to that effect,

 

13

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

and U.S. Bank. NILT, Inc. and the Indenture Trustee may conclusively rely upon
the Officer’s Certificate from the Servicer that a Rating Agency Condition has
been satisfied with respect to such amendment.

Section 9.04    Relationship of this 2020-B Servicing Supplement to Other Trust
Documents. Unless the context otherwise requires, this 2020-B Servicing
Supplement and the other Trust Documents shall be interpreted so as to give full
effect to all provisions hereof and thereof. In the event of any actual conflict
between the provisions of this 2020-B Servicing Supplement and (i) the Titling
Trust Agreement, with respect to the servicing of any Trust Assets, the
provisions of this 2020-B Servicing Supplement shall prevail and (ii) the Basic
Servicing Agreement, the provisions of this 2020-B Servicing Supplement shall
control.

Section 9.05    Binding Effect. The provisions of this 2020-B Servicing
Supplement shall be binding upon and inure to the benefit of the parties hereto
and their permitted successors and assigns, and all such provisions shall inure
to the benefit of the Owner Trustee on behalf of the Issuing Entity.

Section 9.06    Table of Contents and Headings. The Table of Contents and
Article and Section headings herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.

Section 9.07    Counterparts and Electronic Signature. This 2020-B Servicing
Supplement may be executed in any number of counterparts, each of which so
executed and delivered shall be deemed to be an original, but all of which
counterparts shall together constitute but one and the same instrument. Each
party agrees that this 2020-B Servicing Supplement and any other documents to be
delivered in connection herewith may be electronically signed, and that any
electronic signatures appearing on this 2020-B Servicing Supplement or such
other documents shall have the same effect as manual signatures for the purpose
of validity, enforceability and admissibility.

Section 9.08    Further Assurances. Each party will do such acts, and execute
and deliver to any other party such additional documents or instruments, as may
be reasonably requested in order to effect the purposes of this 2020-B Servicing
Supplement and to better assure and confirm unto the requesting party its
rights, powers, and remedies hereunder.

Section 9.09    Third-Party Beneficiaries. The Issuing Entity, each Holder of
the 2020-B SUBI, the Depositor, and each Registered Pledgee shall be third-party
beneficiaries of the Servicing Agreement. Except as otherwise provided in the
Servicing Agreement, no other Person shall have any rights hereunder. For
purposes of the Servicing Agreement, this Section replaces Section 6.12 of the
Basic Servicing Agreement in its entirety.

Section 9.10    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power,
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege. The rights, remedies, powers, and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers, and
privileges provided at law, in equity or otherwise.

 

14

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

Section 9.11    No Petition. Each of the parties hereto, by entering into this
2020-B Servicing Supplement, in addition to provisions of Section 6.14 of the
Basic Servicing Agreement, hereby covenants and agrees that prior to the date
that is one year and one day after the date upon which all obligations under
each Securitized Financing have been paid in full, it will not institute
against, or join any other Person in instituting against the Grantor, the
Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any other
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law. This Section shall survive the
complete or partial termination of this 2020-B Servicing Supplement and the
complete or partial resignation or removal of the Servicer under the SUBI Trust
Agreement, the Basic Servicing Agreement or this 2020-B Servicing Supplement.

Section 9.12    No Recourse.

(a)    It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by U.S. Bank, not individually or
personally, but solely as trustee of NILT Trust, in the exercise of the powers
and authority conferred and vested in it, (ii) each of the representations,
undertakings, and agreements herein made on the part of NILT Trust, is made and
intended not as personal representations, undertakings, and agreements by U.S.
Bank, but is made and intended for the purpose of binding only NILT Trust,
(iii) nothing herein contained shall be construed as creating any liability on
U.S. Bank, individually or personally, to perform any covenant, either expressed
or implied, contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto, and (iv) under no circumstances shall U.S. Bank be personally
liable for the payment of any indebtedness or expenses of NILT Trust under this
Agreement or any other related documents.

(b)    It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by NILT, Inc., not individually or
personally, but solely as Titling Trustee of Nissan-Infiniti LT, in the exercise
of the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings, and agreements herein made on the part of
Nissan-Infiniti LT, is made and intended not as personal representations,
undertakings, and agreements by NILT, Inc., but is made and intended for the
purpose of binding only Nissan-Infiniti LT, (iii) nothing herein contained shall
be construed as creating any liability on NILT, Inc., individually or
personally, to perform any covenant, either expressed or implied, contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, and
(iv) under no circumstances shall NILT, Inc. be personally liable for the
payment of any indebtedness or expenses of Nissan-Infiniti LT under this
Agreement or any other related documents.

Section 9.13    Notices. The notice provisions of Section 6.05 of the Basic
Servicing Agreement shall apply equally to this 2020-B Servicing Supplement. A
copy of each notice or other writing required to be delivered to the Servicer
pursuant to the Servicing Agreement also shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been

 

15

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

duly given or made when delivered by hand or, in the case of mail, email (if an
email address is provided) or facsimile notice, when actually received by the
intended recipient, addressed to the party to be notified, and sent to (i) the
Owner Trustee at Wilmington Trust, National Association, Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890 (telecopier no. (302)
636-4140) (email: DCostello@wilmingtontrust.com), Attention: Corporate Trust
Administration; (ii) the Servicer at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: doug.gwin@Nissan-USA.com), Attention:
Treasurer; (iii) the Trust Agent at 190 South LaSalle Street, 7th Floor,
Chicago, Illinois 60603, Attention: NILT, Inc. (telecopier no. (312) 332-7996)
(email: brian.kozack@usbank.com); or (iv) at such other address as shall be
designated by any of the foregoing in written notice to the other parties
hereto; provided, however, any demand, notice or communication to be delivered
pursuant to the Servicing Agreement to any Rating Agency shall be deemed to be
delivered if a copy of such demand, notice or communication has been posted on
any web site maintained by NMAC pursuant to a commitment to any Rating Agency
relating to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

Section 9.14    Compliance with EU Securitization Rules. NMAC represents,
warrants and agrees, solely for the benefit of those holders of beneficial
interests in any Notes which are institutional investors to which any of the EU
Securitization Rules applies, with reference to the EU Securitization Rules, as
in effect and applicable on the date of this 2020-B Servicing Supplement, that:

(a)    NMAC, as “originator” for the purposes of those EU Securitization Rules,
will retain, upon issuance of the Notes and on an ongoing basis, a material net
economic interest that is not less than 5% of the nominal value of the
securitized exposures (the “EU Retained Interest”), in the form of retention of
the first loss tranche in accordance with the text of option (d) of each of
Article 6(3) of the EU Securitization Regulation (as supplemented by Article 8
of Regulation (EU) No. 625/2014; in effect on the Closing Date, NMAC holds the
EU Retained Interest by holding all the membership interest in the Depositor (or
one or more other wholly-owned special purpose subsidiaries of NMAC), which in
turn will retain a portion of the Trust Certificates to be issued by the Issuing
Entity, such portion representing at least 5% of the nominal value of the
securitized exposures;

(b)    NMAC will not (and will not permit the Depositor or any of its other
Affiliates to) hedge or otherwise mitigate its credit risk under or associated
with the EU Retained Interest, or sell, transfer or otherwise surrender all or
part of the rights, benefits or obligations arising from the EU Retained
Interest, except to the extent permitted in accordance with those EU
Securitization Rules;

(c)    NMAC will not change the mode of retention or method of calculating the
EU Retained Interest while any Notes are Outstanding, except to the extent
permitted in accordance with those EU Securitization Rules; and

(d)    NMAC will provide ongoing confirmation of its continued compliance with
its obligations in the foregoing clauses (a), (b) and (c) in or concurrently
with the delivery of each Payment Date Certificate.

 

16

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

For purposes of the foregoing, the “nominal value of the securitized exposures”
shall be treated as equal to the aggregate Securitization Value of the leases
and leased vehicles allocated to the 2020-B SUBI, and the amount of the EU
Retained Interest shall be treated as equal to the excess of that aggregate
Securitization Value over the aggregate Outstanding Amount of the Notes.

[Signature Pages to Follow]

 

17

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this 2020-B Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

 

NISSAN-INFINITI LT, as Titling Trust By:   NILT, INC.,   as Titling Trustee By:
 

 

Name:   Title:   NILT TRUST, as Grantor and UTI Beneficiary By:   U.S. BANK
NATIONAL ASSOCIATION,   as Trustee By:  

 

Name:   Title:   NISSAN MOTOR ACCEPTANCE CORPORATION, as Servicer By:  

 

Name:   Title:  

 

S-1

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PAYMENT DATE CERTIFICATE

(On file with the Servicer)

 

A-1

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ANNUAL ERISA CERTIFICATION

(As required to be delivered on or before June 30 of each

calendar year beginning with June 30, 2021, pursuant to

Section 8.11 of the 2020-B Servicing Supplement)

NISSAN MOTOR ACCEPTANCE CORPORATION

 

 

NISSAN AUTO LEASE TRUST 2020-B

 

 

The undersigned, duly authorized representative of Nissan Motor Acceptance
Corporation (“NMAC”), as Servicer, pursuant to the 2020-B SUBI Servicing
Supplement to the Basic Servicing Agreement dated as of March 1, 1999 (as
amended and supplemented, or otherwise modified and in effect from time to time,
the “2020-B Servicing Supplement”), by and among NISSAN-INFINITI LT, NMAC, as
Servicer, and NILT TRUST, does hereby certify that:

1.    The undersigned is an Authorized Officer of NMAC.

2.    As of the end of NMAC’s preceding fiscal year, with respect to Employee
Benefit Plans:

(a)    [Employee Benefit Plan assets exceed the present value of accrued
benefits][The present value of the accrued benefits exceeds plan assets] under
each of the Employee Benefit Plans as of the close of the most recent Employee
Benefit Plan year, as required to be reported in the financial statements for
such Employee Benefit Plan filed with the most recent Form 5500 for such
Employee Benefit Plan (the “Most Recent Plan Financial Statements”).

[Select from the following statements]

(b)    [Neither NMAC nor any of its ERISA Affiliates (i) anticipates that the
value of the assets of any Employee Benefit Plan it maintains would not be
sufficient to cover any Funding Target; or (ii) is contemplating benefit
improvements with respect to any Employee Benefit Plan then maintained by any
such entity or the establishment of any new Employee Benefit Plan, either of
which would cause any such entity to maintain an Employee Benefit Plan with a
Funding Target in excess of plan assets. The term “Funding Target” has the
meaning set forth in section 430(d) of the Internal Revenue Code.][Describe any
failure of the certifications in clauses (i) and (ii) to be true.]

 

B-1

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

(c)    [If all of the Employee Benefit Plans were terminated (disregarding any
Employee Benefit Plans with surpluses), the unfunded liabilities at such date
with respect to such Employee Benefit Plans, their participants or
beneficiaries, and the Pension Benefit Guaranty Corporation, would not have
exceeded [5%] of the consolidated net worth of Nissan Motor Co., Ltd. or [25%]
of the consolidated net worth of Nissan North America, Inc. at such date.]

(d)    [There are no unpaid minimum required contributions with respect to any
Employee Benefit Plan as disclosed on the Most Recent Plan Financial
Statements.]

(e)    [Describe any facts that would cause the statements in clauses (b), (c)
or (d) to be incorrect.]

Capitalized terms used but not defined herein are used as defined in the 2020-B
Servicing Supplement, and if not defined therein, as defined in the Agreement of
Definitions, dated as of September 29, 2020, among Nissan Auto Lease Trust
2020-B, NILT Trust, as grantor and UTI beneficiary, Nissan-Infiniti LT, as the
titling trust, NMAC, in its individual capacity, as Servicer and as
administrative agent, Nissan Auto Leasing LLC II, NILT, Inc., as the titling
trustee, Wilmington Trust, National Association, as owner trustee, Wilmington
Trust Company, as Delaware trustee, U.S. Bank, as trust agent, and U.S. Bank, as
indenture trustee.

IN WITNESS WHEREOF, each of the undersigned has duly executed this Certificate
this              day of                 .

 

By:  

 

Name:   Title:  

 

B-2

 

(NALT 2020-B SUBI Servicing Supplement)



--------------------------------------------------------------------------------

SCHEDULE A

REGULATION AB REPRESENTATIONS, WARRANTIES AND COVENANTS

PART I

DEFINED TERMS

Section 1.01. As used in this Schedule A, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined); unless otherwise defined herein, terms
used in this Schedule A that are defined in the Agreement to which this Schedule
A is attached shall have the same meanings herein as in the Agreement:

“Commission”: The United States Securities and Exchange Commission.

“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as has been provided by the
Commission, including without limitation in the adopting releases Asset-Backed
Securities, Securities Act Release No. 33-8518, Securities Exchange Act Release
No. 34-50905, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638,
Securities Exchange Act Release No. 34-72982, 79 Fed. Reg. 57184 (September 24,
2014) or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Securities Act”: The Securities Act of 1933, as amended.

PART II

COMPLIANCE WITH REGULATION AB

Section 2.01. Intent of the Parties; Reasonableness.

Each of the Issuing Entity, the Indenture Trustee, the NILT Trust, NILT and the
Servicer acknowledges and agrees that the purpose of Part II of this Schedule A
is to facilitate compliance by the Issuing Entity and the Servicer with the
provisions of Regulation AB and related rules and regulations of the Commission.

Each of the Issuing Entity, the Indenture Trustee, the NILT Trust, NILT and the
Servicer acknowledge that their respective obligations hereunder may be
supplemented and modified as reasonably necessary to be consistent with any
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, in respect of the
requirements of Regulation AB. In addition, each of the Issuing Entity, the
Indenture Trustee, the NILT Trust, NILT and the Servicer shall comply with
reasonable requests made by the Issuing Entity for delivery of additional or
different information as the Issuing Entity may determine in good faith is
necessary to comply with the provisions of Regulation AB, provided that such
information is available to such party without unreasonable effort or expense
and within such timeframe as may be reasonably requested.

 

Sch. A- 1

 

(NALT 2020-B SUBI Servicing Supplement)